Citation Nr: 0113126	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety and conversion reaction with headaches, low back 
pains, fatigue and insomnia, currently evaluated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1998 RO decision which, in pertinent part, 
denied an increase in a 10 percent rating for service-
connected pain disorder; the veteran appealed for an 
increased rating.

By a statement received in December 1999, the veteran appears 
to be raising a claim for a total disability compensation 
rating based on individual unemployability (TDIU rating).  
Such issue is not in appellate status and is referred to the 
RO for appropriate action.  The TDIU claim is not 
inextricably intertwined with the claim for an increased 
rating.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Initially, the Board notes that in August 1947, the RO 
established service connection for "psychoneurosis, anxiety 
mild, manifested by headaches."  In November 1948, the 
disability was characterized as "anxiety and conversion 
reaction, moderate, with headaches, low back pain, fatigue 
and insomnia."  There have been no more recent rating action 
which has changed the classification of the service connected 
disability.

The veteran asserts that his service-connected disorder is 
more disabling than currently evaluated.  By a statement 
received in December 1999, he said that he was awarded 
disability benefits by the Social Security Administration 
(SSA) based on headaches and ulcers effective in March 1979.  
This SSA decision, with supporting records, is not in the 
claims file and should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

As a wartime veteran, the appellant is entitled to 
compensation for disability resulting from a personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110.  Pursuant to his statutory authority, the Secretary 
of Veterans Affairs has adopted a schedule of disability 
ratings.  See 38 U.S.C.A. § 1155; see generally 38 C.F.R., 
Part 4.  Congress has directed that this schedule "shall be 
based, as far as practicable, upon the average impairments of 
earning capacity resulting from such injuries in civil 
occupations."  38 U.S.C.A. § 1155.  Implicit within such 
statutory language is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.  

As in the instant case, situations may arise in which service 
connection for a claimant's disability is established, but 
the nature of the medical evidence is such that reasonable 
arguments may be made for rating the disability under two or 
more possible diagnostic codes.  In such circumstances, the 
rating board or the BVA must weigh the evidence and make an 
informed choice as to which diagnostic code provides the most 
appropriate method for rating the veteran's disability.  
Recognizing the difficulties inherent in such circumstances, 
the VA has promulgated a regulation captioned "Avoidance of 
pyramiding," which provides: " The evaluation of the same 
disability under various diagnoses is to be avoided."  38 
C.F.R. § 4.14.  With regard to psychiatric disabilities, the 
regulations further elaborate on the prohibition on 
pyramiding by providing that:  
When a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic 

code which represents the dominant (more 
disabling) aspect of the condition (see 
§ 4.14). 

38 C.F.R. § 4.126(d) (2000).

The Board notes that the above-quoted provision of 38 C.F.R. 
§ 4.126 requires the Board to determine which diagnosis 
presents "the major degree of disability."  In so doing, the 
RO must determine whether rating the veteran's disability 
under more than one diagnostic code would amount to 
pyramiding.  Additional medical evidence is needed in this 
regard.  The RO should schedule the veteran for a hospital 
admission for one week to determine the etiology of his 
headaches, to determine their frequency, to determine whether 
they are prostrating in nature, and to determine whether they 
are analogous to migraine.  In addition, any back pain or 
psychiatric symptoms referable to the service connected 
disability should be evaluated.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The RO should also attempt to obtain any 
ongoing medical records.

The veteran is advised that he may submit pertinent medical 
or lay statements regarding his psychiatric disability, pain 
disorder and the severity and frequency of his headaches.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103).

The veteran is also hereby notified of the importance of 
appearing for the VA hospitalization, and the consequences of 
any failure to do so.

§ 3.655 Failure to report for Department 
of Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000)

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the SSA and 
attempt to obtain a copy of the decision 
which awarded SSA benefits to the 
veteran, as well as copies of all of the 
medical and other records relied upon in 
making such decision.  In addition, the 
Metropolitan Life Insurance Company, 1 
Madison Ave, New York, New York should be 
contacted and asked to provide any 
medical records and administrative 
decision concerning the veteran's 
disability retirement in the late 1970's.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
psychiatric disorder with associated 
headaches since 1998 and for any back 
pain since service discharge.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records he may have in his possession.  
The veteran should be advised of what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

4.  Following completion of the above 
actions, the RO should schedule the 
veteran for a one-week hospital admission 
to evaluate his service-connected 
psychiatric disability with headaches and 
back pain.  A neurological examiner 
should be asked to opine as to the nature 
of the headaches; that is, whether they 
are analogous to the severity of 
migraine, and to their frequency.  A 
psychiatric examiner should comment on 
the manifestations and severity of the 
psychiatric disability.  An orthopedic 
examiner should determine whether the 
veteran has any back pain attributable to 
his conversion reaction.  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review during the hospital evaluation.  
All indicated tests and studies should be 
performed, and all factors upon which any 
medical opinion is based must be set 
forth for the record.  The examiners 
should address the following:

The neurological examiner should opine as 
to whether the veteran has prostrating 
attacks of headaches, and if so, whether 
they average one in 2 months over the 
past several months, once a month over 
the past several months, or if they are 
very frequent completely prostrating and 
prolonged attacks.  The examiner should 
also indicate whether the headaches are 
less frequent than one in 2 months.

The psychiatric examiner should assign a 
GAF score and comment on its meaning.  
The doctor should also comment on the 
manifestations of this disability, making 
sure to cover all criteria listed below.  
However, a rating must not be assigned 
this disability.

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name                                                               
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships                                              
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships                                                            
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)             
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication                       
10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.                                 
0

The orthopedic examiner should determine 
if the veteran has back pain attributable 
to the service connected conversion 
reaction.  If so, the examiner should 
note whether such pain limits motion of 
the back, and the segment or segments of 
the back involved.  The range of motion 
of the affected segments and the normal 
range of motion of such segments should 
be described in degrees.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
affected segment due to: (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis for each effected segment due 
to pain on use or during flare-ups under 
§ 4.40, and weakened movement, excess 
fatigability or incoordination under § 
4.45.  If the examiner is unable to make 
any of the above determinations, it 
should be so indicated on the record.

5.  After ensuring that the foregoing 
development has been completed, the RO 
should review the application  (including 
all additional evidence) for an increased 
rating for service-connected disability 
at issue.  The provisions of 38 C.F.R. § 
3.655 should be adhered to if the veteran 
fails to report for the hospital 
evaluation without good cause.  If he so 
fails to report, a copy of the letter 
notifying him of the date, time and place 
of the examination and the address to 
which the notification was sent should be 
included in the claims folder.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  
Consideration should be given to whether 
a separate rating may be assigned for any 
back pain attributable to the service 
connected disability without violating 
the rule against pyramiding.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



